TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00663-CR


Derrick Ramon Ford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT

NO. 2004-223, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



O R D E R
PER CURIAM
Ford's motion for extension of time and his further motion for rehearing are granted. 
We withdraw our previous opinion and judgment issued on April 18, 2007; and we withdraw our
supplemental opinion issued on June 20, 2007.  The appeal is returned to the Court's active docket. 
Ford's brief is due thirty days from the date of this order.
It is ordered July 27, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish